                                                                                                             FILED




                   UNITED STATES DISTRICT COURT                                                        1:39 pm, 9/28/20

                   FOR THE DISTRICT OF WYOMING                                                   U.S. Magistrate Judge



UNITED STATES OF AMERICA

Plaintiff

                           vs.                              Case Number: 2:20-cr-00165-ABJ-1
RACHAEL MYLA STAGNER aka Racquel
Myla Stagner
Defendant.

Date 9/28/2020           Time 1:25 - 1:38 PM                Before the Honorable       Teresa M. McKee

    ✔    Indictment              Information             Complaint       ✔   Arraignment         Rule 5

    Initial Appearance           ✔   Detention Hearing         Preliminary Hearing         Removal Hearing

         Other

            18 U.S.C. § 875(d) Threatening Communications
            (1-3) 18 U.S.C. § 1001(a)(2) False Statement Made to an Agency of the United
    Offense:
            States (4)



            Tiffany Dyer                         FTR Recording                        Scott Winslow
                 Clerk                          Digital Recording                    Probation Officer

         Timothy W. Gist                         Raimo/Cantrell                            N/A
        Asst. U.S. Attorney                          Marshal                            Interpreter

Appeared         ✔   Voluntarily            In Custody

   Defendant filed financial affidavit and is informed of consequences if any false information is given.

Attorney appearing James Whiting
   FPD       ✔   PANEL-CJA              RETAINED          WAIVED




WY53                                                                                              Rev. 09/22/2020
MAGISTRATE CRIMINAL PROCEEDING SHEET




BOND IS               Defendant is detained
                  ✔   Set at $ 10,000                  Cash or Surety              ✔   Unsecured
                      Continued on the same terms and conditions
                      Detention hearing set for: Date                                     Time
                      Judge
    Obey all laws, Federal, State and Local                 ✔      Maintain current residence
✔   Seek/Maintain employment                                ✔      Report to Pretrial Services as directed
    3rd party custody of                                    ✔      Travel restricted to   Fremont County
✔   Not use or possess firearms/ammunition/explosives              Abide by the following curfew
    Not use or possess alcohol                                     Not use or possess controlled substances/drugs

    Not use alcohol to excess                               ✔      Avoid all contact with   Ed Sheer
    Submit to drug/alcohol testing                                 Post property or sum of money
    Do not obtain passport                                         Undergo medical/psychiatric treatment/exam
    Surrender passport to                                          Mandatory DNA collection

    Other
    Bail review / detention hearing           Date
    Defendant detained- Reasons




                                                     Page 2 of 3
MAGISTRATE CRIMINAL PROCEEDING SHEET




Arraignment
        Defendant waives indictment
    ✔   Defendant waives reading of indictment
        Information filed by Government
        Superseding indictment/information filed by Government
        Indictment
        Complaint
Defendant enters a plea of
    ✔ Not guilty to count(s)
   1-4               of an Indictment
        Guilty to count(s)
                       of an

Not Guilty Plea

    ✔   Court orders discovery per rule 16 FRCrP
        Photocopy of discovery is permissible
     Court orders access to Grand Jury Transcripts
   Motions to be filed    Days     On or Before           Discovery
    ✔   Trial date set for 11/30/2020 at 1:30 PM Before Honorable     Alan B. Johnson
   in Cheyenne, Wyoming (Courtroom 2)
    ✔ Speedy trial expires on 12/2/2020

        Other




                                            Page 3 of 3
